DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/16/2021 have been considered by the Examiner.


Specification
The Specification is objected to for the following informalities:
Para. [0030], line 2 recites "an embodiments" which lacks clarity, examiner assumes "various embodiments".
Appropriate correction is required.

Claim Objections
Claim(s) 9 and 19 are objected to because of the following informalities:  
Claim(s) 9 recite a term “the plurality of cycles” in line 5. The Examiner suggests amending the term to recite “plurality of cycles” for the purpose of antecedent clarity.
Claim(s) 19 recite a term “a plurality of correction logics” in line 4. The Examiner suggests amending the term to recite “plurality of correction logics” for the purpose of clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronowitter et al. (US  20100301843; hereinafter Kronowitter).
Regarding claim 1, Kronowitter discloses in figure(s) 1-2 a rotor apparatus, comprising: 
a rotor (rotor 180; fig. 1l) configured to rotate around a rotational axis (107); 
an angular position identification layer (track 102/position encoder 100; figs. 1l,m,n) disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor (para. 44 - varying in width along a direction of movement 104, so that different widths 102a, 102b are obtained and an allocation between the width 102a, 102b of the coil 102; fig. 1a,b); and 

    PNG
    media_image1.png
    382
    406
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    338
    358
    media_image2.png
    Greyscale

an angular range identification layer (track 102n; fig. 1n; para. 12-19 :- angular position of a rotor of a corresponding machine can be detected at least over a desired angular range … the track incorporated into the surface and a signal area defined thereby is also oriented in a direction perpendicular to the rotational axis of the rotor, resulting in an "axial" arrangement in which the sensor coil assembly is thereby spaced apart in axial direction from the surface and thus the track …surface of the track may be provided with the metal layer) disposed to surround the rotational axis (107) and configured to rotate according to the rotation of the rotor (180), and configured such that a plurality of portions (para. 62 - a corresponding configuration with a plurality of tracks 102, 102n can also be provided in a radial; para. 49 - a sufficiently large distance is provided between the signal area 103a proper and other lowered surface portions 103b, so that a distinct modulation of the eddy current behavior is just accomplished through the varying width of the signal area 103a) of the angular range identification layer respectively corresponding to a plurality of different angular position ranges of the rotor have different overall widths (para. 61 -  track 102n shows …a larger measurement path is obtained, a larger angular range which can optionally cover a full circumference of 360 degrees; para. 50 - the track 102 is provided with the desired width varying in the direction of movement).

Regarding claim 2, Kronowitter discloses in figure(s) 1-2 the rotor apparatus of claim 1, wherein the angular position identification layer and the angular range identification layer comprise any one or any combination of any two or more of copper, silver, gold, and aluminum as a material different from a material of the rotor, respectively (para. 4 - formed track, e.g. in the form of a sinusoidally changing metal conductor, e.g. of copper or aluminum, which is read out by a coil assembly).

Regarding claim 7, Kronowitter discloses in figure(s) 1-2 the rotor apparatus of claim 1, wherein the width varying with angular positions of the rotor varies at a plurality of cycles per turn around the rotational axis (para. 4 - a specific angular segment in conformity with the pole pairs used, the "electrical" rotary angle in the track can thus be imitated in an efficient way by providing a corresponding number of periodic segments, so that within each angular section of electrical relevance the desired precise control of the stator coils of the rotary machine can be carried out; fig. 1n), and wherein a length of each of the plurality of angular position ranges of the angular range identification layer is identical to a length of the angular position identification layer per cycle of the plurality of cycles (para. 24 - a specific angular segment in conformity with the pole pairs used, the "electrical" rotary angle in the track can thus be imitated in an efficient way by providing a corresponding number of periodic segments, so that within each angular section of electrical relevance the desired precise control of the stator coils of the rotary machine can be carried out).

Regarding claim 11, Kronowitter discloses in figure(s) 1-2 a rotor apparatus, comprising: 
a rotor (rotor 180; fig. 1l) configured to rotate around a rotational axis (107); 
an angular position identification layer (track 102/position encoder 100) disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor (para. 44 - varying in width along a direction of movement 104, so that different widths 102a, 102b are obtained and an allocation between the width 102a, 102b of the coil 102; fig. 1a,b); and 
an angular range identification layer (102n; fig. 1n) disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor (180), wherein the angular range identification layer is configured to surround the rotational axis in a first surrounding range shorter than a second surrounding range in which the angular position identification layer surrounds the rotational axis (102n has varying surrounding range widths; fig. 1n).

Regarding claim 16, Kronowitter discloses in figure(s) 1-2 An apparatus for detecting an angular position of a rotor, comprising: 
an angular position identification inductor (eddy conductors of track 102,203b/position encoder 100,200; figs. 1l,m,n,2d; para. 4 - position dependent adjustment of conductivity by means of an approximately sinusoidally changing coil); 
an angular range identification inductor (eddy conductors of track 102n; fig. 1n; para. 60 - a plurality of periodically repeating segments 112a, . . . , 112b, which appear to the sensor coil assembly as an identical unit, but which permit a desired high spatial resolution due to the great spatial modulation within each segment 112a, 112b); 
a rotor (rotor 180; fig. 1l) configured to rotate around a rotational axis; 
an angular position identification layer (track 102/position encoder 100) disposed to surround the rotational axis (170) and configured to rotate according to rotation of the rotor (180), and configured to change an inductance of the angular position identification inductor (para. 2 - on the basis of a frequency change, phase change, amplitude change or a combination of said parameters, and the particular design of the track, it is possible to determine the position of the moving track in relation to the one or more stationary coils) according to angular positions of the rotor (para. 1 - a coil assembly on the basis of position-dependent eddy-current losses); and 
an angular range identification layer (track 102n; fig. 1n) disposed to surround the rotational axis (170) and configured to rotate according to the rotation of the rotor (180), and configured such that an overall inductance of the angular range identification inductor is different in a plurality of different angular position ranges of the rotor (para. 70 - position-dependent eddy-current generation can be achieved in a very efficient and reproducible way in that in some aspects a suitable track is formed on the surface of the base by way of elevations and/or recesses, length or diameter can be efficiently adapted to the size of the moving part or the shape thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kronowitter in view of Werner et al. (US 20160223362).
Regarding claim 8, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 1, 
Kronowitter does not teach explicitly wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width.
However, Werner teaches in figure(s) 1-6 wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width (tooth 12; para.35 - number of increment marks for a defined angular range (e.g. in the case of 30 increment marks for 360°, there is a resultant angle difference of 12°). α is preferably Φ or φ. For example, two TTL flanks are used, with knowledge of the tooth spacing, to calculate the, preferably mean, rotational speed between two teeth (tooth-to-tooth); fig 3b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Regarding claim 9, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 1, 
Kronowitter does not teach explicitly wherein the angular range identification layer has an angular shape between the plurality of portions of the angular range identification layer respectively corresponding to the plurality of angular position ranges of the rotor, and wherein the angular position identification layer has a smoother boundary line than the angular portion of the angular range identification layer in the plurality of cycles.
However, Werner teaches in figure(s) 1-6 wherein the angular range identification layer (tooth 12) has an angular shape between the plurality of portions of the angular range identification layer respectively corresponding to the plurality of angular position ranges of the rotor, and wherein the angular position identification layer (track 21; para. 100 - regions each cover a rotor angular range of 60° in this case that is also covered by a pole pair of the electric machine; fig 3b) has a smoother boundary line than the angular portion of the angular range identification layer (12) in the plurality of cycles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein the angular range identification layer has an angular shape between the plurality of portions of the angular range identification layer respectively corresponding to the plurality of angular position ranges of the rotor, and wherein the angular position identification layer has a smoother boundary line than the angular portion of the angular range identification layer in the plurality of cycles as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Regarding claim 10, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 1, 
Kronowitter does not teach explicitly wherein one of the plurality of portions of the angular range identification layer corresponding to the plurality of angular position ranges of the rotor includes a portion having a width of 0 or a cut off portion.
However, Werner teaches in figure(s) 1-6 wherein one of the plurality of portions of the angular range identification layer corresponding to the plurality of angular position ranges of the rotor includes a portion having a width of 0 or a cut off portion (para. 43 - tooth gap).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein one of the plurality of portions of the angular range identification layer corresponding to the plurality of angular position ranges of the rotor includes a portion having a width of 0 or a cut off portion as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Regarding claim 12, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 11, 
Kronowitter does not teach explicitly wherein the angular range identification layer has a constant width, wherein the angular position identification layer has a minimum width greater than zero, and wherein the second surrounding range is one turn of the rotor.
However, Werner teaches in figure(s) 1-6 wherein the angular range identification layer has a constant width (tooth 12; para.35 - number of increment marks for a defined angular range (e.g. in the case of 30 increment marks for 360°, there is a resultant angle difference of 12°). α is preferably Φ or φ. For example, two TTL flanks are used, with knowledge of the tooth spacing, to calculate the, preferably mean, rotational speed between two teeth (tooth-to-tooth); fig 3b), wherein the angular position identification layer (21) has a minimum width greater than zero (para. 63 - encoder contour has a maximum and a minimum in which the distance measure is maximum and minimum), and wherein the second surrounding range is one turn of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein the angular range identification layer has a constant width, wherein the angular position identification layer has a minimum width greater than zero, and wherein the second surrounding range is one turn of the rotor as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Regarding claim 13, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 11, 
Kronowitter does not teach explicitly wherein the angular range identification layer is configured such that a plurality of portions of the angular range identification layer respectively corresponding to a plurality of different angular position ranges of the rotor have different overall widths, and wherein the width varying with angular positions of the rotor varies in at least three cycles per turn around the rotational axis.
However, Werner teaches in figure(s) 1-6 wherein the angular range identification layer (12) is configured such that a plurality of portions of the angular range identification layer respectively corresponding to a plurality of different angular position (21) ranges of the rotor have different overall widths, and wherein the width varying with angular positions of the rotor varies in at least three cycles per turn around the rotational axis (>3 tooth slots/60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein the angular range identification layer is configured such that a plurality of portions of the angular range identification layer respectively corresponding to a plurality of different angular position ranges of the rotor have different overall widths, and wherein the width varying with angular positions of the rotor varies in at least three cycles per turn around the rotational axis as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Claim(s) 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kronowitter in view of Cai et al. (US 10718637).
Regarding claim 17, Kronowitter teaches in figure(s) 1-2 the apparatus of claim 16, 
Kronowitter does not teach explicitly further comprising a processor configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics.
However, Cai teaches in figure(s) 2-26 further comprising a processor (processor 184,190) configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics (176, 178 in fig. 13; col. 18 lines 60-65 - by having an associated voltage that is outside of a normal operating range or which departs from an expected value by too large of an amount. If all of the coils associated with the given processor are functioning correctly, the given processor preferably determines the angle of the first target precisely as described above in steps 302 through 314; fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having further comprising a processor configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics as taught by Cai in order to provide "A raw torque angle is determined based on the difference between the input and output rotation angles. Rotational and Linear compensation provides a high-precision torque angle." (abstract).

Allowable Subject Matter
Claim(s) 3-6, 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 3, 14 and 18 the prior arts of record do not fairly teach or suggest “wherein the angular position identification layer comprises: a first angular position identification layer disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor, and having a width varying with the angular positions of the rotor in a plurality of cycles per turn around the rotational axis; and a second angular position identification layer disposed to surround the rotational axis rotor and configured to rotate according to the rotation of the rotor, and having a width varying with the angular positions of the rotor at the plurality of cycles per turn around the rotational axis, wherein the first and second angular position identification layers are disposed to be spaced apart from each other” including all of the limitations of the base claim and any intervening claims.
Claim(s) 4-6, 15 and 19-20 are objected for dependent upon objected base claim(s) 3, 14 or 18.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868